Citation Nr: 0803594	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  97-27 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for service-connected 
lumbosacral strain, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to July 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which confirmed and continued the 40 
percent rating for the veteran's service-connected low back 
disorder.

The veteran and his spouse provided testimony at a personal 
hearing conducted before personnel at the RO in April 1999, a 
transcript of which is of record.  Further, the record 
reflects that he had requested a Board hearing in conjunction 
with this appeal, but that he withdrew this request by a 
statement dated in February 2005 and received in March 2005.  
See 38 C.F.R. § 20.704(e).

In April 2000, the Board promulgated a decision denying the 
veteran's claim, which he appealed to the United States Court 
of Appeals for Veterans Claims (Court).  By a November 2000 
Order, the Court, pursuant to a Joint Motion, vacated the 
Board's decision, and remanded the case for additional 
development consistent with the Joint Motion.  Thereafter, in 
July 2001, the Board remanded the case for development in 
accord with the Joint Motion.  A further Board decision was 
promulgated in November 2005; however, that decision was 
vacated and remanded by an October 2006 United States Court 
of Appeals for Veterans Claims (Court)  order, based on an 
October 2006 Joint Motion for Remand.  As such, this claim, 
again, returns before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

In October 2006, the Court vacated and remanded a November 
2005 Board decision, for compliance with instructions 
contained in an October 2006 Joint Motion for Remand 
(Motion).  In that Motion, the parties had indicated that it 
was Board error to base its decision on an incomplete review 
of the veteran's record.  It was indicated that the Board had 
noted in its November 2005 decision that volume one of the 
veteran's claims folder had been lost, and all attempts to 
locate it were unsuccessful.  It was noted that, under 
38 C.F.R. § 3.159(e), if VA is unable to obtain all relevant 
records after making reasonable efforts, it must provide 
notification to the veteran, including identification of the 
records unable to be obtained, an explanation of the efforts 
that VA made to obtain those records, and a description of 
any further action to be taken with respect to the claim.  
The motion stated that VA provided no such notification prior 
to reaching its decision, and that if it had provided the 
required notification, the veteran could have provided a copy 
of the first volume of the veteran's claims file.  Therefore, 
the Board was found to be in error for not properly notifying 
the appellant and his representative of the unavailability of 
the first volume of his claims file.  As such, the Board 
finds it has no choice but to remand this claim and direct 
the RO to inform the veteran of the unavailability of volume 
one of his claims folder, per 38 C.F.R. § 3.159(e), and 
provide him the opportunity to provide a copy of that folder 
to the VA.

Additionally, the October 2006 Motion indicated that the 
veteran was prejudiced by VA's apparent failure to provide 
copies of an April 2004 VA examination and an August 2004 
addendum to the veteran.  While the Board addressed this 
failure in its November 2005 decision, indicating that 
correspondence dated in April 2005 reflected that the Board 
did send copies of these reports to the veteran's attorney 
addressed to his place of employment, and noting that there 
is a "presumption of regularity" under which it is presumed 
that Government officials have properly discharged their 
official duties, the Motion indicated that it was remandable 
error for the Board to rely on such a presumption after being 
notified that the Appellant never received the documents.  
The joint motion indicates that the parties agree that the 
Appellant, via the current record on appeal, has been 
provided with copies of the April 2004 examination report and 
August 2004 addendum; however, to ensure that all directives 
of this Motion are complied with, as the Court requested, the 
Board requests that the RO, upon remand, supply the veteran 
and his representative with copies of these reports as well.

The Board regrets the continued delay in adjudication of the 
veteran's claim that a further remand will entail; however, 
it is necessary to ensure that the veteran receives all 
consideration due him under the law.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and his 
representative and inform them of the 
unavailability of volume one of the 
veteran's claims file.  Provide the 
veteran with identification of the records 
unable to be obtained, an explanation of 
the efforts that VA made to obtain those 
records, and a description of any further 
action to be taken with respect to this 
claim, including, but not limited to, 
notice that VA will decide the claim based 
on the evidence of record unless the 
claimant submits the records VA was unable 
to obtain, as well as a notice that the 
claimant is ultimately responsible for 
providing the evidence.  Provide the 
veteran with sufficient time to provide a 
response, or such evidence, and request 
that the veteran inform the RO if he is 
unable to procure such evidence.

2.  Provide the veteran and his 
representative with copies of his April 
2004 VA examination report and August 2004 
addendum.  Request that the veteran or his 
representative confirm receipt of these 
documents.

3.  After the development requested above 
has been completed, the RO should again 
review the record, then readjudicate the 
claim in light of any additional evidence 
obtained.  If the benefit sought on appeal 
is not granted to the claimant's 
satisfaction, send the veteran and his 
representative an appropriate supplemental 
statement of the case (SSOC) and give them 
time to respond before returning the case 
to the Board for further appellate 
consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded, 
including with regard to the results of his April 2004 
examination report, and August 2004 addendum.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
D. C. Spickler 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


